IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE,          )
                            )
          Plaintiff,        )
                            )
     v.                     )                 C.A. No. Nl4C-05-122 MMJ
                            )
LAUREL DELAWARE             )
CONGREGATION OF JEHOVAH'S )
WITNESSES, JOEL MULCHANSINGH)
and WILLIAM PERKINS,        )
                            )
          Defendants.       )


                  On Motion for Joinder of Persons and/or Parties
                     for Counter Claims and/or Cross Claims

                                      ORDER

      On February 16, 2016, Weih (Steve) Chang, "representing self individually,

Informatics in a Box, Inc., a Delaware Corporation, and as guardian for A.B., C.D., and

E.F., three minors" moved for "joinder of persons and/or parties for counter claims and

/or cross claims, pursuant to Rules 19 and 20."

      The State filed a response. Movant Chang filed a memorandum responding to

the State's submission. Movant alleges "racketeering practices" among certain Deputy

Attorneys General and the "Catholic Diocese of Wilmington." Movant asserts that

permissive joinder is appropriate because of similarity of facts and questions of law.

Movant "prays that the Court grant joinder of persons and/or parties so that he, for a
heavenly cause, shall march into hell with Delaware's most notorious institutional

abuser."

      The Court finds no basis for joinder under Superior Court Civil Rule 19. There

is no relationship among Movant and the parties or the cause of action in this case. The

Court also notes that because Movant is not an attorney, he cannot represent a

corporation.

      Further, there is no basis for a right to joint or several relief that would justify

permissive j oinder under Rule 20. Movant has failed to allege any common transaction

or occurrence, or common questions of law or fact.

      THEREFORE, the Motion for Joinder of Persons and/or Parties

for Counter Claims and/or Cross Claims is hereby DENIED.

      IT IS SO ORDERED this 29th day of March, 2016.